Name: Council Regulation (EEC) No 3328/82 of 3 December 1982 on the conclusion of a Transitional Protocol to the Agreement between the European Economic Community and the Portuguese Republic
 Type: Regulation
 Subject Matter: international affairs;  European construction;  Europe
 Date Published: nan

 16 . 12 . 82 Official Journal of the European Communities No L 355 / 1 (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3328/82 of 3 December 1982 an the conclusion of a Transitional Protocol to the Agreement between the European Economic Community and the Portuguese Republic Republic and the exchanges of letters are hereby approved on behalf of the Community . The texts referred to in the preceding subparagraph are attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a Transitional Protocol to the Agreement between the European Economic Community and the Portuguese Republic ( 1 ), signed in Brussels on 22 July 1972 , should be approved, Article 2 The President of the Council shall give the notifications provided for in Article 11 of the Transitional Protocol . HAS ADOPTED THIS REGULATION: Article 1 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The Transitional Protocol to the Agreement between the European Economic Community and the Portuguese This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 3 December 1982 For the Council The President Ch . CHRISTENSEN i 1 ) OJ No L 301 , 31 . 12 . 1972 , p . 165 .